Citation Nr: 0611033	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1952 to April 1956, and 
from June 1956 to June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The September 2002 RO decision 
assigned a separate 10 percent disability evaluation for 
service-connected duodenal ulcer, with a separate 30 percent 
evaluation for service-connected generalized anxiety disorder 
(disability formerly characterized as duodenal ulcer with 
predominating anxiety disorder, formerly evaluated as 30 
percent disabling).  

The September 2002 RO decision also denied a claim for an 
increased (compensable) evaluation for sinusitis, and the 
veteran withdrew his appeal in October 2003.  The veteran 
initiated, but did not complete, an appeal of a March 2003 RO 
decision to deny a claim of service connection for a stomach 
disorder, to include stomach cancer, claimed secondary to 
service-connected duodenal ulcer.  These matters are not 
before the Board.  


FINDING OF FACT

Service-connected duodenal ulcer is characterized by evidence 
indicating no current duodenal ulcer or associated symptoms.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.114, Diagnostic Code 7305 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION  

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for an increased evaluation, in excess of a 10 
percent rating, for duodenal ulcer.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's claim on appeal 
was received at the RO in May 2002, notice of the VA's duty 
to assist was issued to the veteran in June 2002, and the 
claim was denied in an RO decision of September 2002.  
Accordingly, the timing of the VA's duty to assist notice 
complies with Pelegrini, supra.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  

The June 2002 and October 2002 notices of the VA's duty to 
assist comply with VA law and regulations, and advised the 
veteran of the sort of evidence not of record that is 
necessary to substantiate the claim on appeal, to include 
medical evidence of an increase in duodenal ulcer 
symptomatology.  The claimant was advised of what evidence 
the VA will obtain, and what information the claimant was 
expected to provide.  The claimant was asked to submit all 
evidence in the claimant's possession that pertains to this 
claim.  Although the notices made no reference to veterans 
status and the effective date of the increase in disability, 
there is no prejudice to the claimant since his veteran 
status is not questioned, and the claim on appeal is being 
denied-an effective date of any increased disability 
evaluation will not be assigned.  The veteran has failed to 
submit evidence of a current duodenal ulcer, despite being 
repeatedly asked to do so.  

The VA provided the veteran with an appropriate VA 
examination in February 2004, which included a medical nexus 
opinion as to the severity of service-connected duodenal 
ulcer in relation to his multiple rectal/colon disorders.  
All VA treatment records were obtained, and all identified 
private treatment records were obtained.  Accordingly, there 
is no further available evidence which would substantiate the 
claim on appeal.  See 38 U.S.C.A. § 5103(b).  VA has made 
reasonable efforts to identify and obtain relevant records in 
support of the claims on appeal.  38 U.S.C.A. § 5103A 
(a),(b),(c).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the statement of the case 
(SOC) and all supplemental statements of the case (SSOCs).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal as to the claim.  Given the 
development undertaken by the RO-particularly, the VA 
examination, and the fact that the veteran has pointed to no 
other pertinent evidence which has not been obtained, the 
record is ready for appellate review of the claim on appeal.  

The veteran and his representative have been repeatedly 
advised of the need to submit medical evidence of an increase 
in duodenal ulcer disability.  There is adequate evidence of 
record to adjudicate the claim.  Accordingly, there is no 
prejudice in proceeding with a decision in the appeal at this 
time.  See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 206 WL 519755 (U. S. Vet. App. Mar. 3, 2006); see also, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  

The Merits of the Claim for an Increased Rating  

The veteran contends that his service-connected duodenal 
ulcer is more severe than that contemplated by the current 
10 percent disability evaluation.  The veteran asserts, in 
statements of August 2002, November 2002, March 2003 and July 
2004 that his duodenal ulcer disorder includes 
gastroesophageal reflux disease (GERD) and other disorders of 
the digestive system and colon, including tubulovillous 
adenoma, and that his service-connected duodenal ulcer has 
required multiple surgeries.  As detailed below, the claim on 
appeal is denied as the medical evidence of record does not 
support the veteran's assertions.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of similarly descriptive 
terminology by medical professionals, although evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence-to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6.  

The veteran's service-connected duodenal ulcer disorder is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7305, for mild duodenal ulcers, with 
recurring symptoms one or twice yearly.  A 20 percent rating 
anticipates moderate duodenal ulcers demonstrated by medical 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or with 
continuous moderate manifestations.  To warrant a 40 percent 
rating, the evidence must demonstrate moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  For a 
60 percent rating to be assigned, the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

Incapacitating episodes are defined, by analogous application 
of Note (2), Diagnostic Code 7345, which requires, "a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician."  38 C.F.R. § 4.114, Note (2), 
Diagnostic Code 7345.  (Emphasis added).  

The medical evidence of record demonstrates that the 
veteran's duodenal ulcer is currently asymptomatic: although 
the veteran has significant disorders of the rectum and colon 
all of the medical evidence of record demonstrates that these 
are unrelated to his service-connected duodenal ulcer 
disorder.  With no showing of current duodenal ulcers, and no 
showing of related symptomatology, the disability does not 
approximate the criteria for an evaluation in excess of 10 
percent under the applicable Diagnostic Code.  

VA and private treatment records show no current duodenal 
ulcers, including on VA examination in February 2004.  
Private treatment records demonstrate treatment for GERD, 
dysphagia and tubulovillous disease, with gastric surgery.  
However, the February 2004 VA examination report includes the 
medical opinion that these disorders are not related to the 
veteran's service-connected duodenal ulcers.  This medical 
opinion is uncontradicted.  

Private treatment records of June and July 2004 show an 
ulceration at the suture line following a subtotal gastric 
resection a few years earlier, with thickening of the gastric 
folds, rectosigmoid polyps, a mucosal irregularity of the 
proximal transverse colon, colon polyps, internal 
hemorrhoids, a fatty infiltration of the liver, a cyst of the 
left kidney, a collection of fluid in the abdominal area, 
diverticulosis of the sigmoid colon, and some prominence of 
the pancreatic duct.  No private examiner associates these 
disorders with service-connected duodenal ulcer, and no 
duodenal ulcers are demonstrated on repeated private 
examination.  

With no medical evidence of current duodenal ulcers of 
record, the claim is denied.  The veteran is not competent to 
offer an opinion as to the source of the symptoms cited,.  
The February 2004 VA medical opinion is of greater probative 
value in deciding this claim on appeal than the veteran's lay 
assertions of medical etiology and pathology.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The veteran, as a lay person, is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. medical etiology and 
pathology, as measured in accordance with the rating 
schedule.  See, e.g., Massey v. Brown, 7 Vet. App. 204 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Clark 
v. Derwinski, 2 Vet. App. 166 (1992).  Accordingly, the claim 
for an evaluation in excess of 20 percent is denied.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  A 
preponderance of the evidence is against the claim.  


ORDER

An evaluation in excess of 10 percent for duodenal ulcer is 
denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


